IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

CHERIE LEESE,
Plaintiff, :
V. : CIVIL ACTION NO. 3:17-CV-00274
: (JUDGE MARIANI)
COMMONWEALTH OF PENNSYLVANIA :
DEPARTMENT OF INSURANCE, ;
Defendant.
MEMORANDUM OPINION
|. INTRODUCTION
Currently pending before the Court are two motions in limine filed by Defendant: a
Motion in Limine to Exclude Evidence of Settlement Authority and Discussions (Doc. 66)
and a Motion in Limine to Exclude Evidence of the Background Details and Events Leading
to Ms. Leese’s Prior Complaint (Doc. 68). The case arises from Plaintiff's claim that
Defendant violated Title Vil’s anti-retaliation provision when it retaliated against her after
she filed and settled a prior case by coding her employment history in the Commonwealth's
electronic personnel record system in a way that harms her prospects of securing state
employment. (Doc. 1 at 1.) Defendant sought summary judgment in its favor on the single
claim contained in Plaintiff's complaint (Doc. 36) which the Court denied with the
Memorandum Opinion (Doc. 54) and Order (Doc. 55) of July 18, 2019. With the Court's

denial of Defendant’s motion, the Court established a pre-trial schedule and scheduled the

case for trial. (Doc. 25.) Trial is set to commence on December 3, 2019. (/d.)
Il. STANDARD OF REVIEW

“The purpose of a motion in limine is to allow the trial court to rule in advance of trial
on the admissibility and relevance of certain forecasted evidence.” United States v.
Tartaglione, 228 F. Supp. 3d 402, 406 (E.D. Pa. 2017). A court may exercise its discretion
to rule in limine on evidentiary issues “in appropriate cases.” In re Japanese Elec. Prods.
Antitrust Litig., 723 F.2d 238, 260 (3d Cir. 1983), rev'd on other grounds sub nom.
Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 106 S. Ct. 1348, 89 L. Ed.
2d 538 (1986). Nevertheless, a “trial court should exclude evidence on a motion in limine
only when the evidence is clearly inadmissible on all potential grounds.” Tartaglione, 228 F.
Supp. 3d at 406. “[I]n limine rulings are not binding on the trial judge, and the judge may
always change his mind during the course of a trial.” Ohler v. United States, 529 U.S. 753,
758 n.3, 120 S. Ct. 1851, 146 L. Ed. 2d 826 (2000).

Further, while motions in limine may serve as a useful pretrial too! that enables more
in-depth briefing than would be available at trial, a court may defer ruling on such motions “if
the context of trial would provide clarity.” Frintner v. TruePosition, 892 F. Supp. 2d 699, 707
(E.D. Pa. 2012). Indeed, “motions in limine often present issues for which final decision is
best reserved for a specific trial situation.” Walden v. Georgia-Pacific Corp., 126 F.3d 506,
918 n.10 (3d Cir. 1997). Thus, certain motions, “especially ones that encompass broad
classes of evidence, should generally be deferred until trial to allow for the resolution of

questions of foundation, relevancy, and potential prejudice in proper context.” Leonard v.

 
Stemtech Health Scis., Inc., 981 F. Supp. 2d 273, 276 (D. Del. 2013). Moreover, “pretrial
Rule 403 exclusions should rarely be granted. . . . [A] court cannot fairly ascertain the
potential relevance of evidence for Rule 403 purposes until it has a full record relevant to
the putatively objectionable evidence.” In re Paoli R.R. Yard PCB Litig., 916 F.2d 829, 859
(3d Cir. 1990) (emphasis in original).
Ill. ANALYSIS

A. Motion in Limine to Exclude Evidence of Settlement Authority and Discussions

In the Motion in Limine to Exclude Evidence of Settlement Authority and Discussions
(Doc. 66), Defendant anticipates that Plaintiff may seek to introduce evidence of settlement
authority and settlement discussions between the parties that are related to the settlement
agreement entered into by the parties in 2014 including the following: 1) an email dated
June 29, 2015, from counsel for the Department of Insurance, Brad Harker, to former Chief
Counsel of the Department of Insurance, Edward Zych, containing discussions of settlement
authority and settlement discussions; 2) evidence that Mr. Harker discussed the amount of
settlement authority that the Department had in 2014 with Mr. Zych; and 3) evidence
pertaining to the events surrounding the settlement agreement reached between the parties.
Defendant asserts that the evidence identified should be excluded pursuant to Federal Rule
of Evidence 408(a) which addresses evidence related to compromise offers and
negotiations; the communications between Harker and Zych are protected by the attorney-

client privilege and are subject to the work product doctrine pursuant to Federal Rule of Civil
Procedure Rule 26(b)(3) and (b)(5); and evidence pertaining to its settlement authority and
discussions should be found inadmissible under Federal Rule of Evidence 403 because
such evidence will mislead or confuse the jury. (Doc. 67 at 3, 4.)

Federal Rule of Evidence 408 provides as follows:

(a) Prohibited Uses. Evidence of the following is not admissible--on behalf of
any party--either to prove or disprove the validity or amount of a disputed
claim or to impeach by a prior inconsistent statement or a contradiction:

(1) furnishing, promising, or offering--or accepting, promising to accept,
or offering to accept--a valuable consideration in compromising or
attempting to compromise the claim; and

(2) conduct or a statement made during compromise negotiations about
the claim--except when offered in a criminal case and when the
negotiations related to a claim by a public office in the exercise of its
regulatory, investigative, or enforcement authority.

(b) Exceptions. The court may admit this evidence for another purpose, such

as proving a witness's bias or prejudice, negating a contention of undue delay,

or proving an effort to obstruct a criminal investigation or prosecution.
Fed. R. Evid. 408.

Rule 403 provides that “[t}he court may exclude relevant evidence if its probative
value is substantially outweighed by a danger of one or more of the following: unfair
prejudice, confusing the issues, misleading the jury, undue delay, wasting time, or
needlessly presenting cumulative evidence.” Fed. R. Evid. 403.

By way of example of why the Court should exclude evidence pertaining to its

settlement authority or settlement discussions in the previous case, Defendant avers that “the

amount of the Department's settlement authority will create a fixed number in the minds of

4

 

 

 
the jurors and may lead them to believe that the Department appropriately valued Ms.
Leese’s claims as such, thereby causing unfair prejudice to the Department.” (Doc. 67 at 4.)

Plaintiff responds generally that it is not clear what evidence Defendant specifically
seeks to exclude. (Doc. 70 at 2.) She attaches an e-mail string between Harker and Zych
on June 29-30, 2015, as presumptively within the scope of Defendant’s motion. (/d. at 2, 7-
8.) Plaintiff asserts that the evidence is relevant because it goes to Defendant's retaliatory
intent and Rule 408 is not applicable because the discussions between Harker and Zych do
not pertain to the present claim but reference Plaintiffs previously settled claim. (/d. at 2-3.)
She further avers that the “[t]he evidence, in particular Harker’s comments, would be
introduced as evidence of retaliatory animus toward Plaintiff’ and the communications
between Harker and Zyck would not be “offered to ‘prove the validity’ of Plaintiffs earlier
claim or ‘to impeach a witness through a prior inconsistent statement.” (/d. at 2-3 (quoting
F.R.E. 408).) Finally, Plaintiff maintains that Defendant has waived the attorney-client
privilege and work product doctrine protection because Defendant voluntarily produced the
relevant documents and Harker is used to identify how and why the code at issue in this
case was implemented. (/d. at 3.)

In its reply brief, Defendant notes that Plaintiff “did not oppose its request to exclude
any references to the Department’s amount of authority that it had to settle Ms. Leese’s
prior claim during their settlement discussions — or any settlement communications between

Ms. Leese’s prior counsel and the Department.” (Doc. 73 at 1.)
The Court cannot make a general ruling as requested by the Defendant without
knowing the nature of the specific evidence and the purpose for which it may be offered,
matters which will be better known at trial should Plaintiff seek to introduce some or all of
the evidence at issue in Defendant's motion in limine. See Walden, 126 F.3d at 518 n.10;
see also Frintner, 892 F. Supp. 2d at 707. Therefore, the Court will defer on ruling on
Defendant's Motion in Limine to Exclude Evidence of Settlement Authority and Discussions
(Doc. 66) until such time as specific evidence is presented. At trial, should Plaintiff seek to
introduce evidence of settlement authority or settlement discussions between the parties
that are related to the settlement agreement previously entered into by the parties, and
Defendant believes such evidence is inadmissible, Defendant shall timely object and set
forth the specific basis for such objection, at which time the Court can better evaluate the
evidence in light of its scope, content, and purpose.'

B. Motion in Limine to Exclude Evidence of the Background Details and Events
Leading to Ms. Leese’s Prior Complaint

With the Motion in Limine to Exclude Evidence of the Background Details and Events
Leading to Ms. Leese’s Prior Complaint (Doc. 68), Defendant anticipates that Plaintiff will

seek to present evidence about the background and details leading to her sexual

 

' In addition to the Court having not been made aware of the specific evidence which may be
offered and the evidentiary purpose for its introduction, the Court is unclear as to the relationship between
Zych and Harker, with particular reference to whether an attorney-client relationship existed between them.
Since both individuals are represented to be lawyers, absent evidence establishing an attorney-client
relationship between them, the Court will not presume one to exist. Further, any waiver of such a
relationship requires evidence which thus far has not been presented to the Court beyond general
assertions by the parties in their submissions on the Defendant's motion in limine.

6
harassment claim against a former employee of the Department of Insurance. (Doc. 69 at
2.) In response to the motion, Plaintiff states that she “generally concurs, but seeks Court
approval to revisit the issue at trial if needed.” (Doc. 71 at 1.)

Given Plaintiff's general concurrence in the propriety of Defendant's motion, the Court
will grant Defendant’s Motion in Limine to Exclude Evidence of the Background Details and
Events Leading to Ms. Leese’s Prior Complaint (Doc. 68) with the understanding that “in
limine rulings are not binding on the trial judge, and the judge may always change his mind
during the course of a trial,” Ohler, 529 U.S. at 758 n.1. Thus, at trial, Plaintiff may revisit the
issue of raising evidence precluded by the Court’s granting of the current motion.

IV. CONCLUSION

For the foregoing reasons, a ruling on Defendant's Motion in Limine to Exclude
Evidence of Settlement Authority and Discussions (Doc. 66) will be deferred until trial.
Defendant's Motion in Limine to Exclude Evidence of the Background Details and Events
Leading to Ms. Leese’s Prior Complaint (Doc. 68) will be granted as explained herein. An

Order is filed simultaneously with this Memorandum Opinion...

  
   

 

[i ©. 4
Robert DS Mariani”

United States District Judge
